WOODLEY, Judge.
Relator is confined in the state penitentiary under sentence in Cause No. 57821 in the criminal district court of Harris County. He has served the ten years’ sentence unless its beginning was delayed by reason of the provision for cumulation with a prior conviction.
The provision reads: “Defendant sentenced cumulative with sentence now serving, having been assessed in the district court of Houston County, Texas.”
Such a recital has been held to be insufficient to effect cumulation. Ex parte Johnson, 153 Tex. Cr. Rep. 114, 218 S.W. 2d 200.
In the absence of a definite provision for cumulation, re*390lator’s sentences ran concurrently and have been served. Ex parte Muse, 155 Tex. Cr. Rep. 186, 233 S.W. 2d 125.
Relator is therefore ordered discharged from the penitentiary.